internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi 4-plr-128952-01 date date legend taxpayer trust a date dollar_figurex foundation charity foundation bylaws dear this is in response to your date letter and other correspondence requesting rulings under sec_2522 sec_2033 sec_2035 sec_2036 and sec_2038 of the internal_revenue_code the facts and representations submitted are as follows taxpayer created an irrevocable_trust trust on date and transferred publicly traded stock to it a is designated as trustee under article first subsection b of trust an amount equal to percent of the fair_market_value of the initial value of the trust property or dollar_figurex is to be paid in quarterly installments on or about the last day of march june september and december of each taxable_year in a taxable_year of less than twelve months including the year in which trust terminates the annuity amount is to be determined by multiplying the full annuity amount by a fraction based on the number of days in the short taxable_year and the number of days in the taxable_year under article first subsection d no additional contributions may be made to trust under article first subsection e the annuity is to be paid to foundation a charitable_organization described in sec_170 sec_170 sec_2055 and sec_2522 if at the time of distribution foundation is not an organization described in those sections plr-128952-01 the trustee is to distribute the annuity to charity which is a charitable_organization described in those sections if charity is not such an organization at the time of distribution the trustee is to distribute the annuity to such charitable organizations which are described in those sections as the trustee selects in his sole discretion under article first subsections g and trust will terminate ten years after the date of contribution under the trust agreement on termination the trustee will pay the remaining principal other than any amount distributable to the charity to certain descendants or to trusts for them under subsection g d any such trust must terminate no later than years after the death of the last to die of taxpayer and taxpayer’s children and grandchildren living on the date of execution of trust under article first subsection i no payments may be made during the 10-year annuity term for any private purpose or to any person other than the charity under article third subsection c any trustee serving as a trustee of the charitable_trust or a subsequent trust may appoint an individual individuals or a bank or trust company as co-trustee or successor trustee taxpayer and or her spouse may never be appointed as a trustee or co-trustee of trust or any successor trust at any given time there must be at least one trustee but not more than three trustees no more than one corporate trustee may serve at any one time under article third subsection d in the event of the resignation of a sole trustee if no successor trustee is appointed under subsection c then a majority in interest of the remainderpersons or their guardians are to appoint a successor trustee under article fifth subsection b the trustee is prohibited from engaging in any act of self-dealing as defined in sec_4941 from investing in or retaining any excess_business_holdings as defined in sec_4943 which would subject trust to tax under sec_4943 from making any investments that would subject the trust to tax under sec_4944 and from making any taxable_expenditures as defined in sec_4945 the trustee is to make distributions at such times and in such manner as not to subject trust to tax under sec_4942 foundation under article iii of the foundation bylaws the number of directors is to be no less than and no more than under article iii taxpayer will hold the office of director for her lifetime or until she resigns or is removed otherwise each director will hold office for one year and until his or her successor is duly elected and qualifies under article iii any vacancy in the board_of directors may be filled by a majority vote of the remaining directors or by the sole remaining director however taxpayer may not cast a vote for or appoint an individual as a director that is either plr-128952-01 related or subordinate to her within the meaning of sec_672 under article vii the board_of directors may appoint from its number or from among such persons as the broad may see fit one or more advisory committees and at any time may appoint additional members thereto however taxpayer may not be appointed to the advisory committee under article x at any time foundation is a beneficiary of a charitable_lead_trust a charitable_remainder_trust or other similar trust and the charitable_trust was established by a director officer or substantial_contributor to foundation the director officer or substantial_contributor establishing the charitable_trust is prohibited from acting on matters concerning funds coming to foundation from the charitable_trust under article x a director officer or substantial_contributor who establishes a charitable_trust for the benefit of foundation may not be counted when establishing a quorum to vote on matters relating to those funds the director officer or substantial_contributor will be prohibited from voting on any matters relating to the funds received or anticipated to be received from the charitable_trust including voting on any disbursements or grants of such funds under article x any funds received from a charitable_trust are to be segregated into a separate_account in the foundation’s books in such a manner as to allow tracing of the funds into and out of that account the separate_account will be administered and distributed by a separate fund committee and taxpayer may not possess any power over this account or this separate fund committee under article xiv no director officer employee agent or member of any committee of foundation may take any_action or carry on any activity by or on behalf of foundation that a is not permitted to be taken or carried on by an organization exempt from income_tax as a sec_501 entity or b would jeopardize the deductibility of contributions to foundation under sec_170 sec_2055 or sec_2522 under article xv the restrictions and provisions contained in article x may not be altered amended or repealed you have asked us to rule as follows the trust is a charitable_lead_annuity_trust the funding of which was a completed_gift for federal gift_tax purposes taxpayer is entitled to a gift_tax deduction under sec_2522 based on the present_value of the annuity determined in accordance with sec_25_2512-5 on taxpayer’s death no portion of the principal of the trust will be included in her gross_estate under sec_2033 sec_2035 sec_2036 or sec_2038 plr-128952-01 ruling_request sec_2501 provides that a tax is imposed each calendar_year on the transfer of property by gift during the calendar_year by any individual sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that as to any property or part thereof of which the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another the gift is complete sec_25_2511-2 provides that a gift is incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves unless the power is a fiduciary power limited by a fixed_or_ascertainable_standard sec_2522 provides that in computing taxable_gifts for the calendar_year there shall be allowed as a deduction the amount of all gifts made during the year to or for_the_use_of the charitable purposes described therein sec_2522 provides that where a donor transfers an interest in property to a person or for a use described in subsection a and an interest in the same property is retained by the donor or is transferred or has been transferred for less than an adequate_and_full_consideration in money or money’s worth from the donor to a person or for a use not described in subsection a no deduction shall be allowed for the interest which is or has been transferred to the person or for the use described in subsection a unless in the case of any interest other than a remainder_interest the interest is in the form of a guaranteed annuity or is a fixed percentage distributed yearly of the fair_market_value of the property to be determined yearly sec_25_2522_c_-3 provides that the term guaranteed_annuity_interest means an irrevocable right pursuant to the instrument of transfer to receive a guaranteed annuity a guaranteed annuity is an arrangement under which a determinable amount is paid periodically but not less often than annually for a specified term of years or for the life or lives of certain individuals under sec_25 d iv the present_value of a guaranteed_annuity_interest in trust is to be determined under sec_25_2512-5 in this case for purposes of sec_25_2511-2 taxpayer has not retained a power over the property transferred to trust and she has not retained an interest reversion plr-128952-01 or right to alter amend or revoke trust taxpayer may not serve as a trustee of trust although she is one of the directors of foundation she is not permitted to vote on matters relating to disbursements or grants of funds received from trust any funds received by foundation from the trust will be segregated into a separate_account the separate_account will be administered and distributed by a separate committee and taxpayer will have no power over the account or the separate fund committee in addition the annuity payable under the trust satisfies the requirements of sec_25 c - c vi and is therefore a guaranteed annuity for purposes of sec_2522 accordingly we conclude that taxpayer’s transfer to trust is a completed_gift for federal gift_tax purposes taxpayer is entitled to a gift_tax deduction under sec_2522 based on the present_value of the guaranteed annuity payable to charity determined in accordance with sec_25_2512-5 ruling_request sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 provides that if the decedent transferred an interest in property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent’s death and the value of the property or interest therein would have been included in the gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if the interest or power had been retained by the decedent on the date of death then the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has made a transfer except in the case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which the decedent has retained for life the possession or enjoyment of or the right to the income from the property or the right to designate the persons who shall possess or enjoy the property or the income from the property sec_2038 provides that the value of the gross_estate includes the value of all property to the extent of any interest therein of which the decedent has made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power by the decedent to alter amend revoke or terminate the interest in the property or where the plr-128952-01 decedent relinquished such power within the three-year period ending on the date of the decedent’s death in this case taxpayer created a charitable_lead_annuity_trust under which a fixed amount is distributed annually from trust to a qualified charitable_organization for a term of years at the end of the term of years the remaining trust property will be paid to taxpayer’s children or their issue outright or in trust further taxpayer cannot serve as a trustee of trust or any successor trust and she cannot participate in any vote of the foundation board_of directors or officers concerning the annuity funds received from trust thus taxpayer retains no interest or reversion in trust and no right to alter amend or revoke trust accordingly based on the facts submitted and the representations made no portion of the trust property will be included in taxpayer’s gross_estate except as ruled above we express or imply no opinion concerning the federal tax consequences of this transaction under the cited provisions of the code or any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours james f hogan assistant to the branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
